Citation Nr: 1219900	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-00 620	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2006 Board decision which denied entitlement to service connection for degenerative joint disease of the bilateral knees.

2.  Whether there was clear and unmistakable error (CUE) in a June 2006 Board decision which denied entitlement to service connection for a back disability, to include as due to degenerative joint disease of the bilateral knees.


REPRESENTATION

Moving party represented by:  Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The moving party had active service from May 1946 to June 1949.

These matters come before the Board on a motion challenging the Board's June 2006 decision that concluded that service connection for degenerative joint disease of the bilateral knees, and service connection for a back disability, to include as due to degenerative joint disease of the bilateral knees, was not warranted.


FINDINGS OF FACT

1.  In a decision issued on June 1, 2006, the Board denied service connection for degenerative joint disease of the bilateral knees and entitlement to service connection for a back disability, to include as due to degenerative joint disease of the bilateral knees. 

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the Board on June 1, 2006, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claims would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The June 2006 decision of the Board that found that service connection was not warranted for degenerative joint disease of the bilateral knees did not contain clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011). 

2.  The June 2006 decision of the Board that found that service connection was not warranted for a back disability, to include as due to degenerative joint disease of the bilateral knees did not contain clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error. Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision. 

Legal Criteria

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary. 38 U.S.C.A. § 7111 (West 2002 & Supp. 2011). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2011).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403(a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied. Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made. 38 C.F.R. § 20.1403(b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e). 

In order to prevail in a motion for CUE, the following three prongs must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and 3) the error was undebateable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 92008).  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere 
disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim. Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994). 

Analysis 

In June 2006, the Board denied a claim for service connection for bilateral knee degenerative joint disease, and a back disability, to include as due to degenerative joint disease of the bilateral knees. 

The moving party contends that the Board erred by 1) not addressing the credibility and probative value of the moving party's sworn testimony; 2) failing to provide an adequate explanation as to whether the moving party's sworn testimony was sufficient to establish service connection on the basis of continuity of symptoms; and 3) failing to apply the correct law that lay statements may be sufficient to establish continuity of symptomatology. 

In essence, the moving party is alleging that the Board failed to consider his statements as to continuity and symptomatology and failed to give them more weight than the other evidence of record.  The Board acknowledges that it did not discuss the movant's sworn testimony or written statements as to continuity of symptomatology in its June 2006 decision.  Nevertheless, as discussed below, the Board finds that it did not commit CUE in its June 2006 decision.  

Under the law at the time of the June 2006 decision, service connection could be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease incurred in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 310; 38 C.F.R. § 3.303.  The evidence developed subsequent to the June 2006 decision is not for consideration in the determination of whether there was CUE in the Board decision, and a failure in the duty to assist cannot constitute CUE. 38 C.F.R. § 20.1403. 

The Board's June 2006 decision reflects that Board considered pertinent STRs, private physician correspondence, private medical records, chiropractic records, and a VA examination report.  The VA examination report reflects that the examiner considered the moving party's allegations that his current bilateral knee pain was due to a truck accident in service.  It also reflects that he reviewed the claims file.  

The claims file included a private record, associated with 1996 intake and consultation/health records, which reflects that the moving party had complaints of neck and shoulder pain.  When asked if he had any additional health problems, he wrote "None."  When questioned about auto accidents, he wrote "rollover in service '46".

A June 1998 chiropractor record reflects that the moving party had right "knee pain - cortisone [years] ago, went away.  Seems to lose control of [right] knee walking. Can lock, click.  The record also reflects that the moving party's "left low back has been sore since moving a couch a couple weeks ago."  A June 2001 chiropractor letter reflects that the moving party initially presented to the chiropractic office in June 1978 for complaints of soreness and aggravation of the right leg.  He was seen five times.  It was also noted that he had "some low back trouble."

A private September 1998 record which reflects that the moving party reported that he was having right knee pain and giving way.  It was noted that he "has been having problems on and off with the knee for several years.  It has been getting worse in the past year or two with multiple episodes of giving way with pivoting and twisting"

The file also included a statement received by VA in January 2002 in which the moving party stated that he saw doctors before June 1978 but that those doctors are retired and their records are destroyed. 

Correspondence from Dr. D.D.M., dated in March 2002, reflects that the moving party and his family were patients in the 1960s, 1970s, and early 1980s.  It does not state what complaints he had, or what treatment the moving party had received.

A buddy statement from M.K. received by VA in March 2002 reflects that the movant had severe facial, arm, and leg injuries on the right side due to a vehicle accident in service.  

An October 2002 private medical record reflects that the moving party "reports he has had low back pain going back 40 years.  The pain has been intermittent."  

Correspondence by the moving party, received by VA in April 2003, reflects his statement regarding his lower spine.  He stated that "[i]n the sixties I suffered with pain as I had a family to support & couldn't afford to take off work.  A friend on the machine behind me would help me when the pain was severe & I needed assistance, the pain would last four or five days at a time then let up somewhat."  The moving party further stated that he started to go to a chiropractor in the 1970s when he had insurance.  

The claims file includes a transcript from a June 2004 Decision Review Officer (DRO) hearing.  The moving party testified that he injured both knees in service, and that he was hospitalized for approximately one month with a lot of knee pain.  He stated that after his injury, the military accommodated his disabilities of the knees and back, he was able to keep off of his feet most of the time, and he self medicated with aspirin.  (The Board notes that the truck accident was in June 1946 and the movant separated from service three years later in June 1949.)  He further testified that after service, he was sent to the company doctor for back problems, and later spent numerous years working for a job which required little physical labor.  

The Board notes that the movant's statements with regard to continuity of symptomatology were in the claims file at the time of the Board decision.  It is presumed that the Board considered the facts.  The Board is not required to discuss each piece of evidence in the claims file. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007)  Although the movant contends that the Board erred in its application of the law, the movant essentially disagrees with the manner in which the Board weighed or evaluated the facts before it.  An argument that the Board relied on certain evidence in making its determination, and that it failed to give proper weight to evidence submitted by the movant, also amounts to a disagreement with the Board's evaluation of the facts before it.  As noted above, disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error. 38 C.F.R. § 20.1403(d)(3).  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996). 

In support of his claim of continuity of symptoms, the moving party cites to the statements that he was offered a medical discharge at age 17, that he was given light duties, that accommodations were made for his disabilities in service, that the pain continued since service, and that he self treated.

Assuming arguendo that the Board failed to consider the statements as to continuity of symptoms, such an error, if it had not been made, is not the sort that would have manifestly changed the outcome in the present claim.  As discussed below, there was sufficient evidence of record at the time of the June 2006 Board decision for the Board to find that the moving party's statements as to continuity of symptoms were less than credible.  Disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992). 

First, the "abbreviated clinical record" subsequent to the June 1946 truck accident reflects that the moving party had abrasions on the forehead, cheek, right elbow, forearms, and both knees.  It was noted that the extremities had normal motion except for the right elbow.  The hospital treatment records are negative for any limitation of motion or pain of the knees.  The clinical records are evidence against the moving party's credibility with regard to his testimony that while in the hospital, he had "a lot of problems with my legs and couldn't get out of bed for a while."(See DRO hearing transcript, page 2.)

Second, the moving party's numerous STRs are negative for complaints of pain of the knees and low back.  The STRs reflect complaints and/or treatment for a pilondial cyst, a circumcision, nasopharyngitis, pain of the right elbow due to the truck accident, and a fractured ulna due to the truck accident; there are no entries for knee or back disabilities.

Third, the June 1949 report of medical examination for separation purposes reflects that there was no abnormality with the spine and extremities to include the bones, joints, and muscles.  The moving party's physical profile for the lower extremities was a "1", indicating that he had a high level of medical fitness.  The report further reflects that he had a scar of the right elbow, and had a cyst removed in March 1949.  If the movant had been offered a medical discharge for his knees, as he contended, it would have been reasonable for any chronic disability to have been noted in his STRs and reflected in a physical profile; it was not. 

Fourth, the private current health condition record, associated with the 1996 chiropractic records, reflects that the movant complained of a frozen shoulder.  He stated that he had no additional health problems.  He noted chiropractic care of either 3+ or 5+ years.  (The Board is unsure if the handwritten entry is a 3 or a 5) 

Fifth, the June 1998 chiropractor record reflects that the moving party had right "knee pain - cortisone [years] ago, went away.  Seems to lose control of [right] knee walking.  Can lock, click."  It is negative for any reference to continuous or chronic pain since service. 

Sixth, a June 1998 chiropractor record reflects that the moving party's "left low back has been sore since moving a couch a couple weeks ago."  It is negative for any reference to pain since service or due to a knee disability. 

Seventh, the April 2002 VA examiner opined that the movant's pathology was likely age-related.  

In sum, there was sufficient evidence in June 2006 for reasonable minds to differ on the probative value of the movant's statements as to continuity of symptomatology.  Consideration of the movant's statements as to continuity of symptomatology, would not necessarily have manifestly changed the outcome.  Thus, the movant cannot prevail on his motion.  The Board finds that it was not CUE for the Board to conclude in the June 2006 decision that the criteria for service connection for back and bilateral knee disabilities had not been met.  


ORDER

The motion for revision, on the basis of clear and unmistakable error, of a June 2006 Board decision which denied entitlement to service connection for degenerative joint disease of the bilateral knees, is denied.

The motion for revision, on the basis of clear and unmistakable error, of a June 2006 Board decision which denied entitlement to service connection for a back disability, to include as due to degenerative joint disease of the bilateral knees, is denied. 



______________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



